UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1839



BOBBIE FISHER,

                                            Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF HOUSING AND COMMUNITY
DEVELOPMENT; RAYMOND SKINNER, both officially
and individually; SUSAN GREGSON, both offi-
cially and individually; GREGORY TAVIN, both
officially and individually; RODNEY WISIENGER,
both officially and individually; ROBERT GOOD-
MAN, both officially and individually,

                                           Defendants - Appellees,

          and


PATRICIA J. PAYNE, Secretary of the Maryland
Department of Housing and Community Develop-
ment; MICHAEL A. GLASS, Acting Secretary of
the Maryland Department of Budget and Manage-
ment; HENRY G. CISNEROS, Secretary of United
States Department of Housing and Urban Devel-
opment,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-3460-JFM)


Submitted:   November 3, 1998          Decided:     December 21, 1998
Before MURNAGHAN and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobbie Fisher, Appellant Pro Se. Hans Froelicher, IV, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Crownsville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment in favor of Defendants in Appellant’s employment dis-

crimination action. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Fisher v. Maryland,

No. CA-96-3460-JFM (D. Md. May 14, 1998). We deny Appellants’

motion for appointment of counsel and motion for a status hearing.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                         AFFIRMED


                                2